DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.

				Claim Status
Claims 1-24 are pending and are examined. Claims 25-109.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding Claim 1, “the number and/or size of the two-dimensional shapes of the substantially non-transparent polymer layer represent an analog code” is unclear and indefinite.  Specifically, ‘the two dimensional shapes” does not have sufficient antecedent basis and is ambiguous. How many two-dimensional shapes are there? The prior limitation states “a two-dimensional shape” indicating that there is only one, and it is unclear if applicants are only requiring one shape or multiple shapes. It is unclear what the number of the two-dimensional shapes represents? It is also unclear how the size of the two-dimensional shapes, for example large or small, would be significant for the analog code? Further, is the “two dimensional shapes” related to the substantially non-transparent polymer layer or to the analog code? Please clarify.

Claims 2-8 and 13-24 are rejected by virtue of a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 14 15, 16, 17, 18, 19, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (US Pub 2010/0081215; previously cited), in view of Shim (US Pub 2012/0200950; previously cited), and further in view of Ravkin (US Pub 2003/0129654; previously cited).

Regarding Claim 1, De Geest teaches an encoded microcarrier, comprising: (a) a substantially transparent polymer layer having a first surface and a second surface, the first and the second surfaces being parallel to each other (In paragraph [0031], charged polymers with opposite charge are sequentially loaded on the carriers (PAH=polyallylaminehydrochloride; PSS=poly-styrenesulfonate; PAA=poly-acrylic acid). A layer of chromium dioxide particles (CrO2, size <0.45 µm) is built in between two layers of positively charged electrolytes. In paragraph [0050], a coating is provided comprising one or more layers of polyelectrolytes and at least one layer of magnetic particles. Optionally, multiple layers of polyelectrolyte form a polyelectrolyte multilayer 
De Geest is silent in regard to (b) a substantially non-transparent polymer layer that constitutes a two-dimensional shape, wherein the substantially non-transparent polymer layer is affixed to the first surface of the substantially transparent polymer layer and encloses a center portion of the substantially transparent polymer layer.
Shim teaches in paragraph [0011] a resist composition for a black matrix, wherein the black matrix provides uniform liquid repellency to prevent pixel deterioration, a method of manufacturing a black matrix resist composition, a color filter 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added to a polymer layer, as taught by De Geest, a resist composition for a black matrix, as taught by Shim, in order to allow for improved liquid repellent and photosensitive properties.
Modified De Geest is silent to wherein the analog code is represented by the number and/or size of the two-dimensional shapes of the substantially non-transparent polymer layer.
Ravkin teaches in the related are of microcarriers and a code. [0093] The particles each may include at least one detectable code. The code generally comprises any mechanism capable of distinguishing different particles. The code may be based on the size, shape, composition, appearance, and/or behavior of the particle, or portions thereof. [0095] Alternatively, or in addition, the code may be positional (also termed spatial). A positional code is based on the presence, identities, amounts, shapes, sizes, and/or other properties of materials (or a single material) at different positions in the particle. [0104] Codes and coded particles may be described in other ways. In some embodiments, each of the particles may be formed of N separate layers, each layer having one of M different color indicia. Alternatively, or in addition, each particle may have a surface that is partitioned into N surface regions, with each region containing one of at least two different surface indicia. In some embodiments, each particle may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have represented the analog code, as taught by modified De Geest, by number and/or size of the two-dimensional shapes of the substantially non-transparent polymer layer, as taught by Ravkin, in order to allow for using coded particles for multiplexed analysis of biological samples or reagents, as taught by Ravkin, in [0011]. 

Regarding Claim 2, De Geest teaches (d) a magnetic, substantially non-transparent layer that encloses the center portion of the substantially transparent polymer layer between the substantially non-transparent polymer layer and the center portion of the substantially transparent polymer layer, wherein the magnetic, substantially non-transparent layer is affixed to the first surface or the second surface of the substantially transparent polymer layer. (In paragraph [0027], the present invention provides microcarriers comprising a core coated with at least one layer of magnetic particles)

Regarding Claim 3, De Geest teaches (e) a second substantially transparent polymer layer aligned with the first substantially transparent polymer layer, the second substantially transparent polymer layer having a center portion that is aligned with the center portion of the first substantially transparent polymer layer, sf-3736295Application No.: 15/374,930 3 Docket No.: 695502000601 wherein the second substantially transparent polymer layer is affixed to the second surface of the first substantially transparent polymer layer and does not extend beyond the two-dimensional shape of the first substantially transparent polymer layer (In paragraph [0031], charged polymers with opposite charge are sequentially loaded on the carriers (PAH=polyallylaminehydrochloride; PSS=poly-styrenesulfonate; PAA=poly-acrylic acid. In paragraph [0050], a coating is provided comprising one or more layers of polyelectrolytes and at least one layer of magnetic particles. Optionally, multiple layers of polyelectrolyte form a polyelectrolyte multilayer (PEM), within the coating. Examiner notes acrylic coatings are transparent and polystyrene is naturally transparent); and 
(f) a magnetic, substantially non-transparent layer that encloses the center portion of the first substantially transparent polymer layer between the substantially non-transparent polymer layer and the center portion of the substantially transparent polymer layer, wherein the magnetic, substantially non-transparent layer is affixed between the first and the second substantially transparent polymer layers. (A layer of chromium dioxide particles (CrO2, size <0.45 µm) is built in between two layers of positively charged electrolytes.)

Claim 4, De Geest teaches an orientation indicator for orienting the analog code of the substantially non- transparent polymer layer. (In paragraph [0102], spherical microcarriers are oriented with their symmetry axis along the flow. The laser beam for fluorescence bleaching has a stationary position in the confocal microscope, and the code on said microcarrier is written along the symmetry axis. The flow itself serves as the scanning motion along the symmetry axis. A code written as described above (along the symmetry axis), may be read by a laser beam having a stationary position.)

Regarding Claim 5, De Geest teaches the orientation indicator comprises an asymmetry of the magnetic, substantially non-transparent layer. (In paragraph [0102], spherical microcarriers are oriented with their symmetry axis along the flow. The laser beam for fluorescence bleaching has a stationary position in the confocal microscope, and the code on said microcarrier is written along the symmetry axis. The flow itself serves as the scanning motion along the symmetry axis. A code written as described above (along the symmetry axis), may be read by a laser beam having a stationary position. See also claims 17 and 18.)

Regarding Claim 6, De Geest teaches the magnetic, substantially non-transparent layer comprises nickel. (In paragraph [0062], metallic material, such as, nickel).

Claim 7, De Geest teaches the magnetic, substantially non-transparent layer is between about 50 nm and about 10 µm in thickness. (See Claim 14. (c) applying one layer of magnetic particles of less than 500 nm)

Regarding Claim 8, De Geest teaches the magnetic, substantially non-transparent layer is about 0.1 µm in thickness. (See Claim 14. (c) applying one layer of magnetic particles of less than 500 nm)

Regarding Claim 14, De Geest teaches the microcarrier is a substantially circular disc. (See Fig. 1)

Regarding Claim 15, modified De Geest is silent in regard to the center portion of the first substantially transparent polymer layer comprises between about 5% and about 90% of the surface area of the first substantially transparent polymer layer.
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the amount the center portion of the transparent polymer layer comprises is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding Claim 16, modified De Geest is silent in regard to the center portion of the first substantially transparent polymer layer comprises about 25% of the surface area of the first substantially transparent polymer layer.
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the amount the center portion of the transparent polymer layer comprises is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the center portion of the first substantially transparent polymer layer to be about 25% of the surface area of the first substantially transparent polymer layer in the device as taught by modified De Geest.

Claim 17, De Geest teaches the microcarrier is less than about 200 µm in diameter. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 18, De Geest teaches the microcarrier is about 50 µm in diameter. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 19, De Geest teaches the microcarrier is less than about 50 µm in thickness. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 20, De Geest teaches the microcarrier is about 10 µm in thickness. (said microcarrier has a diameter between 10 and 100 µm. See Claim 9.)

Regarding Claim 21, De Geest teaches the analyte is selected from the group consisting of a DNA molecule, a DNA-analog-molecule, an RNA-molecule, an RNA-analog-molecule, a polynucleotide, a protein, an enzyme, a lipid, a phospholipid, a carbohydrate moiety, a polysaccharide, an antigen, a virus, a cell, an antibody, a small molecule, a bacterial cell, a cellular organelle, and an antibody fragment. (In paragraph [0055], the reaction between the probe and its target can be a binding between the probe and the target (e.g. avidin/biotin, antibody/antigen, antibody/hapten, receptor/ligand, sugar/lectin, complementary nucleic acid (RNA or DNA, or combination thereof)) but can also be a chemical reaction between the probe and a target or vice 

Regarding Claim 22, De Geest teaches the capture agent for capturing the analyte is selected from the group consisting of a DNA molecule, a DNA-analog-molecule, an RNA-molecule, an RNA-analog-molecule, a polynucleotide, a protein, an enzyme, a lipid, a phospholipid, a carbohydrate moiety, a polysaccharide, an antigen, a virus, a cell, an antibody, a small molecule, a bacterial cell, a cellular organelle, and an antibody fragment. (In paragraph [0055], the reaction between the probe and its target can be a binding between the probe and the target (e.g. avidin/biotin, antibody/antigen, antibody/hapten, receptor/ligand, sugar/lectin, complementary nucleic acid (RNA or DNA, or combination thereof)) but can also be a chemical reaction between the probe and a target or vice versa (e.g. enzyme/substrate, enzyme/cofactor, enzyme/inhibitor) and/or immunoglobulin/Staphylococcal protein A interaction.)

Claims 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (US Pub 2010/0081215; previously cited), Shim (US Pub 2012/0200950; previously cited), Ravkin (US Pub 2003/0129654; previously cited), and further in view Demierre (US Pub 2013/0302910; previously cited).

Regarding Claim 9, modified De Geest is silent in regard to the two- dimensional shape of the substantially non-transparent polymer layer comprises a gear shape comprising a plurality of gear teeth, and wherein the analog code is represented by one 
Demierre teaches in paragraph [0055] an encoded microcarrier 2 according to the invention comprises a plurality of spacing elements 9, shown in FIGS. 2 and 5, in particular twenty spacing elements 9, projecting from the body 3. The encoded microcarrier 2 with its spacing elements 9 is shaped to ensure that, when the encoded microcarrier 2 is laid on a flat plane 10 with the detection surface 6 facing said plane 10, a gap 11 exists between said flat plane 10 and the detection surface 6, as shown in FIG. 5. In paragraph [0056], each spacing element 9 has a shape of a truncated right cylinder 12, is disposed on the periphery of the detection surface 6 and extends in the continuation of the cylindrical surface 4 to a distal end 13. Each circular right cylinder 12 is truncated along its height by the cylindrical surface 4 of the encoded microcarrier 2. In paragraph [0057], each spacing element 9 could have a shape of a truncated cone or of a spike (gear shape comprising a plurality of teeth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured the two- dimensional shape of the substantially non-transparent polymer layer, as taught by modified De Geest, to be a gear shape comprising a plurality of gear teeth, in order to allow for space for detection, as taught by Demierre.

Regarding Claim 13, modified De Geest teaches a transparent polymer layer.

Demierre teaches in paragraph [0055] an encoded microcarrier 2 according to the invention comprises a plurality of spacing elements 9, shown in FIGS. 2 and 5, in particular twenty spacing elements 9, projecting from the body 3. The encoded microcarrier 2 with its spacing elements 9 is shaped to ensure that, when the encoded microcarrier 2 is laid on a flat plane 10 with the detection surface 6 facing said plane 10, a gap 11 exists between said flat plane 10 and the detection surface 6, as shown in FIG. 5. In paragraph [0056], each spacing element 9 has a shape of a truncated right cylinder 12, is disposed on the periphery of the detection surface 6 and extends in the continuation of the cylindrical surface 4 to a distal end 13. Each circular right cylinder 12 is truncated along its height by the cylindrical surface 4 of the encoded microcarrier 2. In paragraph [0057], each spacing element 9 could have a shape of a truncated cone or of a spike (gear shape comprising a plurality of teeth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added one or more columns projecting from the first surface of the first substantially transparent polymer layer, as taught by Demierre, 

Regarding Claims 23 and 24, modified De Geest is silent in regard to the substantially transparent polymer of the first or the second substantially transparent polymer layer comprises an epoxy-based polymer, the epoxy-based polymer is SU-8 
Demierre teaches in paragraph [0032] the encoded microcarriers of the invention may be made from or comprise any material routinely used in high-throughput screening technology and diagnostics. Non-limiting examples of these materials include or epoxy-based photosensitive materials such as SU-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected an epoxy-based polymer SU-8, as taught by Demierre, to form the transparent or non-transparent polymer layer in the encoded microcarrier, as taught by modified De Geest, in order to allow for the advantages of a photosensitive material.

Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive. 

First, Applicant argues on page 6 that the independent claim 1 was amended to specify that “the number and/or size of the two dimensional shapes of the substantially non-transparent polymer layer represent an analog code”.


Second, Applicant argues on pages 7-10 that a prima facie determination of obviousness has not been established. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Shim teaches [0084] Referring to FIG. 3, a plurality of openings opn are defined by transparent substrate 210 and a plurality of partitions 220. The substrate 210 has a pixel area (not shown) corresponding to the plurality of openings opn. [0085] The partition 220 may be formed by disposing (e.g., coating) the above-disclosed resist composition on the substrate 210 and patterning it using spin coating, for example. A coating thickness of the resist composition on the substrate 210. Shim teaches a non-transparent (black matrix) layer on the transparent substrate layer. The examiner notes that the black matrix resist would have a 2D shape. Further, the examiner notes that the limitation “encloses a center portion of the substantially transparent polymer layer” does not limit the claim to the non-transparent polymer encloses the entirety of the substrantially transparent polymer layer (which would include the center portion).
On page 9, the examiner notes it is unclear in Applicant’s argument how the “shape the substantially non-transparent polymer layer into two dimensional shapes whose number and/or size represent an analog code” and this is addressed above in the response and on the 112b rejection. If it is not the non-transparent layer that has the 2D as claimed (and as previously noted the black matrix resist of Shim would have a 2D shape), please clarify what does have the shape. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 21267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/